Title: From George Washington to Major Benjamin Tallmadge, 25 September 1778
From: Washington, George
To: Tallmadge, Benjamin


          
            Sir.
            Head Quarters [Fredericksburg] 25th Septem. 1778.
          
          I have received your letter of the 23d inst: the deficiency of remounts is an evil which does not admit of immediate remedy—as I cannot at present authorise the completing your number by purchase.
          The same reason will render it necessary for you to make the best use of those horses, which you say are so much reduced—it gives me pain, but I cannot forbear attributing the ill-state of the Cavalry in a great measure to the unrestrained licence of the Dragoons in the use of their horses—their speed is equally immoderate on all occasions, when they are detached; and I fear their horses are too freely employed  on their own private concerns—it is incumbent on the officers to pay the strictest attention to this matter, and eradicate an abuse, the ill consequences of which they have already felt.
          We have now a prospect of ample supplies of Clothing for the troops, in which the Cavalry will have their part. I am Sir Your most obedt Servt
          
            Go: Washington
          
        